By the Court, Sanderson, J.:
The note in suit is the joint and several note of the makers. As between them and the payee they are both principals. If one of the makers received all the consideration, or if one be surety for the other as between themselves, it is a matter about which the payee is not concerned. As to him they are both principals notwithstanding, and hence if the relationship suggested exists between them it cannot be made the subject of judicial inquiry in this action. *281(Aud v. Magruder, 10 Cal. 288; Dane v. Corduan, 24 Cal. 164; Shriver v. Lovejoy, 32 Cal. 574.)
Judgment affirmed.